DETAILED ACTION
Introduction
Claims 15-23 and 25-27 have been examined in this application. Claims 15 and 19 are amended. Claims 16-18, 20-23, and 25-27 are as previously presented. Claims 1-14, 24, and 28-30 are cancelled. This is a final office action in response to the arguments and amendments filed 7/13/2022 and telephonic interview on 8/30/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications KR10-2017-0094395 and KR10-2017-0094393, both filed in the Republic of Korea on 07/25/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, filed 7/13/2022, have been fully considered.
Regarding the remarks pertaining to the previously made objections to the claims (presented on p. 7 under the heading “Claim Objections”), the amendments are acceptable and the objection is therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112 (presented on p. 7-8 under the heading “Claim Rejections – 35 U.S.C. §112”), the arguments and amendments are persuasive, and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 102 (presented on p. 8-13 under the heading “Claim Rejections – 35 U.S.C. §102”), the arguments and amendments are persuasive. The claims are therefore interpreted as requiring all steps, rather than being interpreted as containing contingent language. Thus, the previously made rejections under 102 and previous rejections under 103 due to the previous interpretation of continent language are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 13-20 under the heading “Claim Rejections – 35 U.S.C. §103”), the arguments are not persuasive. The arguments (p. 15-16) state that the references relied upon do not teach or suggest each and every limitation of Claim 15, because the reference US2002/0111735A1 (McKenzie et al.) teaches allowing the vehicle to operate at a higher speed but does not set a predetermined speed higher than the speed limit. However, the invention of McKenzie et al. pertains to a passing operation, and McKenzie et al. [0055] states that Figure 7 shows the logic at 112, in which a speed is allowed equal to the normal speed limit plus an established passing speed increment. In this way, the higher speed that is controlled in McKenzie et al. is a predetermined speed (determined before the control takes place) as it is the sum of the normal maximum and passing speed increment (as shown in Figure 7, block 116). These arguments therefore are not persuasive. The arguments additionally state (p. 16) that McKenzie et al. is only drawn to a normal maximum and not a speed limit for a road, which the host vehicle is traveling on. It is noted that the broadest reasonable interpretation of “speed limit for a road” encompasses any speed limit (e.g. a limit set by a computer) when the vehicle is traveling on a road, and the claims and specification do not limit the speed limit to being a legal speed limit derived from data about a speed limit sign, or database of legal speed limits, or similar. Additionally, the reference of McKenzie et al. was not relied upon to teach the particular speed limit of a road on which the vehicle travels. Rather, US2018/0370527A1 (Rachor) was relied upon to establish that a speed limit on according lanes (which is part of the road) is a parameter which the system may take into account (see Rachor [0026, 0037]). The combination with McKenzie et al. was then such that the use of the speed limit parameter of Rachor was modified to be used as a maximum, using the technique taught by McKenzie et al. (see the non-final rejection mailed 4/12/2022 page 22 regarding the combination and motivation). The combination of references is therefore determined to read on the limitation. Additionally, it is noted that McKenzie et al. does teach that the technique may be implemented with speed limits for a particular road (see [0048]), which further shows that the speed limit in Rachor and McKenzie et al. are analogous. Thus, the arguments are not persuasive, and the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 19, the claim recites “controlling to reduce a brake torque of the host vehicle if the traveling speed of the host vehicle is lower than another predetermined speed.” However, the disclosure as originally filed (see specification ¶0064 and Figure 4) show step S450 wherein the determination of stopping is when the speed of the host vehicle is not over the speed limit. The claimed subject matter of a traveling speed lower than another predetermined speed is broader than the disclosed subject matter (encompassing any “another predetermined speed” rather than the specifically recited determination relative to the speed limit in the disclosure). Therefore, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0370527A1 (Rachor) in view of Published Application US2019/0011916A1 (Alvarez Rodriguez et al.), further in view of Published Application US2018/0057002A1 (Lee ‘002), further in view of Publication US2002/0111735A1 (McKenzie et al.).

Regarding Claim 15, Rachor discloses a method of controlling a host vehicle (see [0009, 0011] use of a driver assist system in a subject/ego vehicle) comprising:
detecting, by one or more sensors, an object around the host vehicle (see [0009, 0011] processing captured images to detect objects in the environment);
calculating a distance from a following vehicle if the following vehicle is detected on a rear side of the host vehicle (see Figure 3, [0014] the ego vehicle may detect a vehicle approaching from behind, and [0016-0017, 0032] use determined parameters including the distance of the other vehicle);
determining whether a lane change of the host vehicle is available or not according to presence or non-presence of the object around the host vehicle (see [0011] the sensors monitor neighboring lanes and [0015] the system may determine if there is an opening in the lane to the right);
in response to a determination that the lane change of the host vehicle is not available (see [0015] the system may change lane if there is an opening, or accelerate the ego vehicle until an opening is available, i.e. determine that a lane change is not yet available), and no preceding vehicle is detected in front of the host vehicle (see [0012] the system may accelerate the vehicle on its own when the free space in front allows it, as determined by the sensor data), generating, by a controller, a control signal of increasing the traveling speed of the host vehicle to a target speed without changing the lane (see [0015] the system may accelerate the vehicle to a speed of the rearward vehicle at least until an opening is available, i.e. increasing the speed while staying in the present lane), 
while the traveling speed of the host vehicle is being increased to the target speed by the control signal, in response to a determination that the lane change of the host vehicle is available(see [0015] acceleration until it is determined an opening is available), generating, by the controller, a control signal of performing the lane change of the host vehicle (see [0015] the system may maneuver the ego vehicle into the right lane).


As stated above, Rachor discloses the decision to generate a control signal of increasing speed or perform the lane change based on consideration of distance from the following vehicle (see mapping above and [0017]).
Rachor does not explicitly recite the control as a response to a determination that:
the distance from the following vehicle is less than a predetermined distance.

However, Alvarez Rodriguez et al. teaches a method in vehicle control for lane change operations (see e.g. Claim 14), that acts responsive to a determination that:
the distance from the following vehicle is less than a predetermined distance (see Claim 18, [0031, 0032] the vehicle changes lanes in response to a trailing vehicle providing an indication or “message” for the controlled vehicle to change lanes, which may be that the trailing vehicle is within a predetermined distance of the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rachor (including control for lane change and acceleration), to be in response to messages from a trailing vehicle including distance being less than a predetermined distance, as is taught by Alvarez Rodriguez et al., with the motivation of enhancing the robustness of the system to allow for other message types and improving traffic flow with respect to passing lanes (see Alvarez Rodriguez et al. [0017, 0020]).


As stated above, Rachor discloses generating the control signal of increasing speed when no proceeding vehicle is detected in front of the host vehicle (see mapping above and [0012] accelerating when the free space in front allows it, which may be determined by the sensor information)
Rachor does not explicitly recite the condition wherein:
no preceding vehicle is detected in front of the host vehicle within a predetermined range.

However, Lee ‘002 teaches a method of vehicle control (see e.g. Claim 41), including accelerating the vehicle (see Figures 3, 5, [0062]) in response to a determination that:
no proceeding vehicle is detected in front of the host vehicle within a predetermined range (see Figure 5 and [0074], the controller configured to increase the speed of the vehicle when the vehicle is greater than a predetermined distance from a preceding vehicle (i.e. no vehicle in the range from the host vehicle to the predetermined distance)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rachor to consider a predetermined range in front of the vehicle, as is taught by Lee ‘002, with the motivation of enhancing the safety of the vehicle by maintaining safe distances to preceding vehicles (see Lee ‘002 [0004, 0005]).


As above, Rachor discloses the traveling speed of the host vehicle being a speed before the traveling speed of the host vehicle is increased by the control signal (see [0015]), and generating, by a controller, a control signal of increasing a traveling speed of the host vehicle to a target speed without changing the lane (see [0015]).
Rachor further discloses using parameters including a speed limit for a road, which the host vehicle is traveling on (see [0026, 0037]).

Rachor does not explicitly recite the method comprising:
determining whether a traveling speed of the host vehicle is lower than a speed limit for a road, which the host vehicle is traveling on, before the traveling speed of the host vehicle is increased by the control signal, and
wherein the target speed is set to the speed limit for the road, which the host vehicle is traveling on, when the traveling speed of the host vehicle is lower than the speed limit for the road, which the host vehicle is traveling on, before the traveling speed of the host vehicle is increased by the control signal, and the target speed is set to a predetermined speed, which is higher than the speed limit for the road that the host vehicle is traveling on, for a predetermined time when the traveling speed of the host vehicle is higher than the speed limit for the road, which the host vehicle is traveling on, before the traveling speed of the host vehicle is increased.

However, McKenzie et al. teaches a method for vehicle speed control (see Figure 2, speed limiting control), including:
determining whether a traveling speed of the host vehicle is lower than a speed limit (see Figure 2, [0042] at 112, the system monitoring the vehicle speed and making a determination “If the vehicle speed is above the normal maximum” (speed limit)), and
wherein the target speed is set to the speed limit, when the traveling speed of the host vehicle is lower than the speed limit (see Figure 2, [0042], at 111, the normal maximum vehicle speed is used to regulate vehicle speed (set to the target) in normal operating conditions, which are caused in response to the vehicle speed below the normal maximum (yes at 112)), and the target speed is set to a predetermined speed, which is higher than the speed limit, for a predetermined time when the traveling speed of the host vehicle is higher than the speed limit (see Figure 2, [0042], if the vehicle speed is above the normal maximum (no at 112) and the time has not yet elapsed, the vehicle is controlled for passing, in which a speed above the normal maximum (see [0055] a predetermined increment for passing) is allowed, for the passing duration interval (predetermined time)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the passing maneuver and the parameter of the speed limit of a road on which the traveling as disclosed in Rachor to set a target speed using the method as taught by McKenzie et al., with the motivation of improving safety and flexibility of the vehicle to allow safe passes or provide for emergency situations (see McKenzie et al. [0008]).

Regarding Claim 18, Rachor discloses generating the control signal of increasing the traveling speed of the host vehicle if a traveling speed of the following vehicle is higher than the traveling speed of the host vehicle (see [0015] a determined faster rear vehicle), and the lane change of the host vehicle is not available (see [0015] the system may change lane if there is an opening, or accelerate the ego vehicle until an opening is available, i.e. determine that a lane change is not yet available).

Rachor does not explicitly recite the method of claim 15, including:
determining whether the traveling speed of the host vehicle is higher than the speed limit, and generating the control signal of increasing the traveling speed of the host vehicle if the traveling speed of the host vehicle is higher than the speed limit.

However, McKenzie et al. teaches the method as above, including:
determining whether the traveling speed of the host vehicle is higher than the speed limit (see Figure 2, [0042] the system monitoring the vehicle speed and making a determination “If the vehicle speed is above the normal maximum”), and generating the control signal of increasing the traveling speed of the host vehicle if the traveling speed of the host vehicle is higher than the speed limit (see [0042] the system allowing the vehicle to operate at a higher speed, for a request of maximum speed, generating a control signal for increasing the speed to the higher maximum even if the vehicle speed already is higher than the normal maximum (speed limit)).
The motivation to combine Rachor and McKenzie et al. was provided above in the rejection of Claim 15.

Rachor further discloses generating the control signal if no preceding vehicle is detected in front of the host vehicle (see [0012] accelerating when the free space in front allows it, which may be determined by the sensor information).

Rachor does not explicitly recite the method of claim 15, wherein the condition comprises:
no preceding vehicle is detected in front of the host vehicle within the predetermined range.

However, as above, Lee ‘002 teaches the method of vehicle control including accelerating the vehicle (see Figures 3, 5, [0062]) in response to a determination that:
no proceeding vehicle is detected in front of the host vehicle within the predetermined range (see Figure 5 and [0074], the controller may be configured to increase the speed of the vehicle when the vehicle is greater than a predetermined distance from a preceding vehicle (i.e. no vehicle in the range from the host vehicle to the predetermined distance)).
The motivation to combine Rachor and Lee ‘002 was provided in the rejection of Claim 15 above.

Rachor further discloses the decision to generate a control signal of increasing speed or perform the lane change based on consideration of distance from the following vehicle (see [0017]).

Rachor does not explicitly recite the method of claim 15, further comprising generating the signal if:
the distance from the following vehicle is less than the predetermined distance.

However, Alvarez Rodriguez et al. teaches the method as above, responsive to:
the distance from the following vehicle is less than a predetermined distance (see Claim 18, [0031, 0032] the vehicle changes lanes in response to a trailing vehicle providing an indication or “message” for the controlled vehicle to change lanes, which may be that the trailing vehicle is within a predetermined distance of the vehicle).
The motivation to combine Rachor and Alvarez Rodriguez et al. was provided above in the rejection of Claim 15.

Regarding Claim 25, Rachor discloses the method of claim 15, further comprising:
detecting whether the host vehicle is traveling on an overtaking lane of a highway (see [0014, 0015] the control for a particular determined scenario when the ego vehicle is on the far left/passing lane), 
wherein the determining whether the lane change of the host vehicle is available or not is performed if the host vehicle is traveling on the overtaking lane of the highway (see [0015] the finding of an opening in a lane to the right of the present left/passing lane), and determines whether the lane change of the host vehicle is available or not using at least one of the distance from the following vehicle and a relative speed of the following vehicle (see [0014, 0015] the determining of an opening and corresponding control may be in response to the rear vehicle approaching at a significantly higher speed (i.e. 30 km/h relative speed or more)).  
Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0370527A1 (Rachor) in view of Published Application US2019/0011916A1 (Alvarez Rodriguez et al.), further in view of Published Application US2018/0057002A1 (Lee ‘002), further in view of Publication US2002/0111735A1 (McKenzie et al.), further in view of Publication WO2013/083343A1 (Kanter) (Translation used for citation purposes).
Regarding Claim 16, Rachor further discloses the use of vehicle sensors for collision avoidance (see [0010]).

Rachor does not explicitly recite the method of claim 15, further comprising: 
determining a location of the host vehicle based on location information of the host vehicle received from a GPS module, and  
if the host vehicle is located on a stop line or an intersection, maintaining a current traveling speed or current brake torque of the host vehicle.  

However, Kanter teaches a method in a vehicle (see p. 1, ln. 9-10), including:
determining a location of the host vehicle based on location information of the host vehicle received from a GPS module (see p. 6, ln. 13-14 and p. 8, ln. 5-19, lane and free space and intersection information is determined based on received GPS data), and  
if the host vehicle is located on a stop line or an intersection,  maintaining a current traveling speed or current brake torque of the host vehicle (see p. 5, ln. 11 – p. 6., ln. 5, an evasive maneuver may take place, e.g. releasing the brakes (adjusting a brake force), and see p. 6, ln. 6-18, however if side traffic is possible, certain measures are not carried out, for example the brake may not be released, and this may be done by determining that the vehicle is at an intersection, based on the GPS data. I.e. a current brake torque is maintained. Examiner's note: since the claim uses the phrase "a stop line or an intersection" only one of the recited alternatives is necessary in the prior art to read on this claim.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle control method in Rachor to further include collision avoidance functionality, as is taught by Kanter, with the motivation of increasing the safety of the vehicle and passengers by decreasing the risk of an accident in an intersection (see Kanter p. 6, ln. 10-12).

Claims 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0370527A1 (Rachor) in view of Published Application US2019/0011916A1 (Alvarez Rodriguez et al.), further in view of Published Application US2018/0057002A1 (Lee ‘002), further in view of Publication US2002/0111735A1 (McKenzie et al.), further in view of Publication US2016/0240084A1 (Takeuchi).
Regarding Claim 17, Rachor further discloses the use of vehicle sensors for collision avoidance (see [0010]).

Rachor does not explicitly recite the method of claim 15, further comprising:
if the preceding vehicle is detected in front of the host vehicle within another predetermined range, calculating a distance from the preceding vehicle and a relative speed of the preceding vehicle; and
predicting a probability of a potential collision of the preceding vehicle with the host vehicle using the distance from the preceding vehicle and the relative speed of the preceding vehicle; and
in response to the predicted probability of the potential collision of the preceding vehicle, increasing or decreasing the traveling speed of the host vehicle or adjusting a brake torque of the host vehicle, according to the distance from the preceding vehicle and the relative speed of the preceding vehicle and the predicted probability of the potential collision of the preceding vehicle with the host vehicle.

However, Takeuchi teaches a method of controlling a host vehicle (see Figures 4-11, Abstract, collision avoidance steps for performing drive support of a vehicle), including:
if the preceding vehicle is detected in front of the host vehicle within another predetermined range, calculating a distance from the preceding vehicle and a relative speed of the preceding vehicle (see [0026, 0030], obstacle detection unit 10 detects obstacles ahead, which may be a preceding vehicle, and transmits relative position (distance) and relative speed to the PCS-ECU, and see Figure 9, per step S604 the method occurs for any detected obstacle ahead, within some maximum detection range); and
predicting a probability of a potential collision of the preceding vehicle with the host vehicle using the distance from the preceding vehicle and the relative speed of the preceding vehicle (see [0037], the PCS-ECU calculates a forward time to collision (TTC) based on distance and relative speed, and [0041-0045] the comparison of the forward TTC against a predetermined represents either a likelihood of a collision (a non-zero probability) between the vehicle and obstacle or a likelihood being eliminated (a zero probability)); and
in response to the predicted probability of the potential collision of the preceding vehicle, increasing or decreasing the traveling speed of the host vehicle or adjusting a brake torque of the host vehicle, according to the distance from the preceding vehicle and the relative speed of the preceding vehicle and the predicted probability of the potential collision of the preceding vehicle with the host vehicle (see Figure 9, [0149-0153], the forward TTC is compared to a threshold, and a “yes” in S606 (a determination that the collision is predicted, i.e. a probability above zero (a threshold)) is used to start braking in S607, and additionally in future iterations the operation of automatic braking (yes in S601) may be used to stop automatic braking in S612. In other words, the controller will cause a decrease in traveling speed, or adjust brake torque of the vehicle, by starting and stopping automatic braking, which is based on the comparison of forward TTC to the threshold (the probability of collision) wherein [0037] the TTC is further based on the distance and relative speed of a preceding vehicle. Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rachor to additionally perform collision avoidance, as is taught by Takeuchi, with the motivation of increasing the robustness of the vehicle and improving safety for other vehicles and pedestrians (see Takeuchi [0007, 0025]).

Regarding Claim 20, Rachor further discloses the use of vehicle sensors for collision avoidance (see [0010]).

Rachor does not explicitly recite the method of claim 15, further comprising controlling to decrease the traveling speed of the host vehicle in response to a determination that the traveling speed of the host vehicle is higher than another predetermined speed and the preceding vehicle is located in front of the host vehicle within another predetermined range.

However, Takeuchi teaches a method of controlling a host vehicle (see Figures 4-11, Abstract, collision avoidance steps for performing drive support of a vehicle), including:
controlling to decrease the traveling speed of the host vehicle in response to a determination that the traveling speed of the host vehicle is higher than another predetermined speed and the preceding vehicle is located in front of the host vehicle within another predetermined range (see Figure 9, when the vehicle speed is greater than predetermined speed Vlim (yes at S603) and a preceding vehicle is located in front of the vehicle (yes at S604, a determination of any vehicle detected ahead, i.e. a determination that the preceding vehicle is within a maximum detection range of the sensor), automatic braking (i.e. decreasing of the traveling speed of the vehicle) may start at S607).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rachor to additionally perform collision avoidance, as is taught by Takeuchi, with the motivation of increasing the robustness of the vehicle and improving safety for other vehicles and pedestrians (see Takeuchi [0007, 0025]).

Regarding Claim 21, Rachor further discloses the use of vehicle sensors for collision avoidance (see [0010]).

Rachor does not explicitly recite the method of claim 15, further comprising, if the traveling speed of the host vehicle is lower than another predetermined speed and the following vehicle collides with the host vehicle, adjusting, by the controller, a brake torque of the host vehicle so that the host vehicle can stop at a distance such that the host vehicle cannot cause a secondary collision with the preceding vehicle.

However, Takeuchi teaches a method of controlling a host vehicle (see Figures 4-11, Abstract, collision avoidance steps for performing drive support of a vehicle), including:
if the traveling speed of the host vehicle is lower than another predetermined speed and the following vehicle collides with the host vehicle, adjusting, by the controller, a brake torque of the host vehicle so that the host vehicle can stop at a distance such that the host vehicle cannot cause a secondary collision with the preceding vehicle (see Figure 9, in the case that the backward FHL is in operation (a higher chance of rear collision, a yes in S602), S603 is bypassed and automatic braking may occur in S607, and see [0152], therefore even if the vehicle speed is lower than predetermined speed Vlim, if an approaching object collides with the vehicle from behind, automatic braking can be securely started, and see [0038, 0039], the automatic braking (the adjustment of brake torque) takes place to avoid a collision between the host vehicle and the obstacle detected by the obstacle detection unit 10 (which may be a preceding vehicle per [0026], i.e. to stop the vehicle at a distance that will avoid the secondary collision).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rachor to additionally perform collision avoidance, as is taught by Takeuchi, with the motivation of increasing the robustness of the vehicle and improving safety for other vehicles and pedestrians (see Takeuchi [0007, 0025]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0370527A1 (Rachor) in view of Published Application US2019/0011916A1 (Alvarez Rodriguez et al.), further in view of Published Application US2018/0057002A1 (Lee ‘002), further in view of Publication US2002/0111735A1 (McKenzie et al.), further in view of Patent U.S. 8,886,437 B2 (Dickinson et al.).
Regarding Claim 19, Rachor discloses the generating of the control signal when no preceding vehicle is detected in front of the host vehicle within the predetermined range (see the mapping of Claim 15 above (Rachor as modified by Lee ‘002)).
Rachor does not explicitly recite the method of claim 15, further comprising controlling to reduce a brake torque of the host vehicle if the traveling speed of the host vehicle is lower than another predetermined speed and no preceding vehicle is detected in front of the host vehicle.

However, Dickinson et al. teaches a method of vehicle control (see e.g. Claim 1), including:
controlling to reduce a brake torque of the host vehicle if the traveling speed of the host vehicle is lower than another predetermined speed (see Figure 1, functions by an ECU (generating control signals) and Claim 1, the method including increasing a throttle angle opening to reduce engine braking (brake torque on a crankshaft, or the wheels) in order to increase the current speed of the vehicle, when the current vehicle speed is less than the target vehicle speed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rachor to perform reduction of brake torque to increase speed, as is taught by Dickinson et al., with the motivation of enhancing the robustness and flexibility of the vehicle to handle different environmental factors such as road slope and reducing the frequency of fuel cut cycling to reduce fuel consumption (see Dickinson et al. 5:23-36, 5:50-57).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0370527A1 (Rachor) in view of Published Application US2019/0011916A1 (Alvarez Rodriguez et al.), further in view of Published Application US2018/0057002A1 (Lee ‘002), further in view of Publication US2002/0111735A1 (McKenzie et al.), further in view of Publication JP2006160205A (Fukazawa) (Translation provided with the IDS used for citation purposes).
Regarding Claim 22, Rachor further discloses the use of vehicle sensors for collision avoidance (see [0010]).

Rachor does not explicitly recite the method of claim 15, further comprising:  
if the traveling speed of the host vehicle is lower than another predetermined speed, calculating a first amount of potential impact that will be caused by a collision of the following vehicle with the host vehicle and a second amount of potential impact that will be caused by a collision of the host vehicle with the preceding vehicle, and
if the second amount of the potential impact from the collision of the preceding vehicle is greater than the first amount of the potential impact with the collision of the following vehicle, controlling, by the controller, the vehicle to increase a brake torque.

However, Fukazawa teaches a collision mitigation technique for a vehicle (see [0016], a vehicle collision mitigating method which eases the damage), wherein
if the traveling speed of the host vehicle is lower than another predetermined speed, calculating a first amount of potential impact that will be caused by a collision of the following vehicle with the host vehicle and a second amount of potential impact that will be caused by a collision of the host vehicle with the preceding vehicle (see Figure 2 and [0030], in S22, damage amount is computed for the collision with a front vehicle and a rear vehicle, using relative velocities and the vehicle’s deceleration, and see [0028] S16 the method is dependent only on relative speed. In other words, the calculating takes place for any traveling speed, including those of the host vehicle that are below any predetermined speed), and
if the second amount of the potential impact from the collision of the preceding vehicle is greater than the first amount of the potential impact with the collision of the following vehicle, controlling, by the controller, the vehicle to increase a brake torque (see [0031, 0032], in S24, an optimization occurs to minimize the total of the damage, and in S26, a correction value is applied to correct the deceleration of the vehicle. See [0030], the damage calculation involves a coefficient for mass as well as velocity. Thus, if the second damage amount for the collision with the preceding vehicle is estimated to be much greater than the first damage amount due to the mass or relative velocity, the minimizing optimization process will require decreasing the relative velocity, and therefore increasing the deceleration (for a forward-traveling collision) by braking. A command is given to brake ECU5, per 0021 the braking is applied to the wheels, i.e. a brake torque).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rachor to further analyze damage amount, as is taught by Fukazawa, with the motivation of increasing safety and reducing damage and injury by considering a total damage amount (see Fukazawa [0003]).
Regarding Claim 23, Rachor further discloses the use of vehicle sensors for collision avoidance (see [0010]).

Rachor does not explicitly recite the method of claim 15, further comprising:  Page 4 of 16Application No. 16/043,113Attorney Docket No. B-9565 631580-1 Response to Final Office Action of Aug. 27, 2020
if the traveling speed of the host vehicle is lower than another predetermined speed, calculating a first amount of potential impact that will be caused by a collision of the following vehicle with the host vehicle and a second amount of potential impact that will be caused by a collision of the host vehicle with the preceding vehicle, and
if the second amount of the potential impact from the collision of the preceding vehicle is less than the first amount of the potential impact with the collision of the following vehicle, the controlling, by the controller, the vehicle to decrease a brake torque.

However, Fukazawa teaches a collision mitigation technique for a vehicle (see [0016], a vehicle collision mitigating method which eases the damage), wherein
if the traveling speed of the host vehicle is lower than another predetermined speed, calculating a first amount of potential impact that will be caused by a collision of the following vehicle with the host vehicle and a second amount of potential impact that will be caused by a collision of the host vehicle with the preceding vehicle (see Figure 2 and [0030], in S22, damage amount is computed for the collision with a front vehicle and a rear vehicle, using relative velocities and the vehicle’s deceleration, and see [0028] S16 the method is dependent only on relative speed. In other words, the calculating takes place for any traveling speed, including those of the host vehicle that are below any predetermined speed), and
if the second amount of the potential impact from the collision of the preceding vehicle is less than the first amount of the potential impact with the collision of the following vehicle, the controlling, by the controller, the vehicle to decrease a brake torque (see [0031, 0032], in S24, an optimization occurs to minimize the total of the damage, and in S26, a correction value is applied to correct the deceleration of the vehicle. See [0030], the damage calculation involves a coefficient for mass and velocity. Thus, if the second damage amount for the collision with the preceding vehicle is estimated to be much smaller than the first damage amount due to the mass or relative velocity, the minimizing optimization process will require a higher relative velocity to the preceding vehicle, and therefore decreasing of braking. A command is given to brake ECU5, per 0021 the braking is applied to the wheels, i.e. a brake torque).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rachor to further analyze damage amount, as is taught by Fukazawa, with the motivation of increasing safety and reducing damage and injury by considering a total damage amount (see Fukazawa [0003]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0370527A1 (Rachor) in view of Published Application US2019/0011916A1 (Alvarez Rodriguez et al.), further in view of Published Application US2018/0057002A1 (Lee ‘002), further in view of Publication US2002/0111735A1 (McKenzie et al.), further in view of Publication US2017/0129501A1 (Lee ‘501).
Regarding Claim 26, Rachor does not explicitly recite the method of claim 25, wherein the detecting whether the host vehicle is traveling on the overtaking lane of the highway comprises determining whether the host vehicle is traveling on the highway based on at least one of location information of the host vehicle, and location information from a navigation system.

However, Lee ‘501 teaches a technique in navigation,
wherein the detecting whether the host vehicle is traveling on the overtaking lane of the highway comprises determining whether the host vehicle is traveling on the highway based on at least one of location information of the host vehicle (see [0054], the system may be configured to determine whether the vehicle enters an expressway (highway) based on GPS information (positioning data per [0053])), and location information from a navigation system (see [0054], the GPS information is tied to a navigation apparatus). 
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lane change method as disclosed in Rachor to further determine expressway parameters, as is taught by Lee ‘501, with the motivation of increasing the utility of the system by providing the driver with further assistance, for example regarding lane information (see Lee ‘501 [0055]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0370527A1 (Rachor) in view of Published Application US2019/0011916A1 (Alvarez Rodriguez et al.), further in view of Published Application US2018/0057002A1 (Lee ‘002), further in view of Publication US2002/0111735A1 (McKenzie et al.), further in view of Publication US2012/0277957A1 (Inoue et al.).
Regarding Claim 27, Rachor further discloses the use of radar sensors for obstacle detection (see [0011]) and that a passing lane is a left lane (see [0015]).

Rachor does not explicitly recite the method of claim 25, wherein the detecting whether the host vehicle is traveling on the overtaking lane of the highway comprises detecting whether the host vehicle is traveling on the overtaking lane of the highway based on detection information including obstacle detection information detected by a plurality of radars located on rear lateral sides of the host vehicle, Page 5 of 16Application No. 16/043,113Attorney Docket No. B-9565 631580-1 Response to Final Office Action of Aug. 27, 2020 
wherein the method comprises, in a case where the obstacle detection information is information on an obstacle located on a rear lateral side where the driver's seat of the host vehicle is located, if the obstacle is determined to be a stationary object continuously over a set time or a set travel distance, determining that the host vehicle is traveling on the overtaking lane.

However, Inoue et al. teaches a technique in vehicle control (see [0023] use of a driving assist system), 
wherein the detecting whether the host vehicle is traveling on the overtaking lane of the highway comprises detecting whether the host vehicle is traveling on the overtaking lane of the highway based on detection information including obstacle detection information detected by a plurality of radars located on rear lateral sides of the host vehicle (see Figures 2, 3, distance sensors 3a and 3b on each lateral side toward the rear of host vehicle 13, which [0023] and are exemplified as ultrasonic sensors but may also use radio waves, to perform detecting and distance measurements (i.e. radar sensors)), Page 5 of 16Application No. 16/043,113Attorney Docket No. B-9565 631580-1 Response to Final Office Action of Aug. 27, 2020 
wherein the method comprises, in a case where the obstacle detection information is information on an obstacle located on a rear lateral side where the driver's seat of the host vehicle is located (see Figure 4, [0038, 0039], the object detected may be side walls on both sides of the vehicle, i.e. a case where the obstacle is on the side of the driver’s seat for either a left or right hand drive vehicle), if the obstacle is determined to be a stationary object continuously over a set time or a set travel distance (see Figures 6, [0050] before the other vehicle catches up with the vehicle 13, the side wall position is determined as seen in Figure 11 as a constant distance (stationary object) over a sampling interval), determining that the host vehicle is traveling on the left lane (see [0026] the ECU determines a driving lane of the vehicle based on the sensors 3a and 3b for scenarios including no other vehicles being present (if the obstacle is a stationary object over the set time), and [0038] Figure 4 the determination may take place for a vehicle on a road with three lanes, for example with the vehicle in a left lane relative to the rightmost lane, disclosed as a passing lane per Rachor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rachor of determining a driving lane to utilize the technique taught by Inoue et al., with the motivation of enhancing the robustness of the vehicle and increasing vehicle safety by integrating additional features such as driver alerts (see Inoue et al. [0068, 0073]).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
DE-102005001929-A1 teaches subject matter including using a higher speed limit for overtake until a lane change occurs (see e.g. [0009, 0029-0030]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619